Order filed, January 21, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00660-CV
                                 ____________

       MICHAEL SILBERSTEIN, INDIVIDUALLY, MICHAEL R.
    SILBERSTEIN, LTD, MAGIC HOMES INVESTMENTS, LTD AND
               ANNETTE SILBERSTEIN, Appellant

                                         V.

 TRUSTMARK NATIONAL BANK F/K/A REPUBLIC NATIONAL BANK,
                       Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCV-190480


                                      ORDER

      The reporter’s record in this case was due September 15, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Vanessa Owens, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM